DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
The recitation of “including having a compressor wheel” (claim 1, line 3) is believed to be --including a compressor wheel--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the output of the first heat exchanger" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --an output of the first heat exchanger--.
Claim limitation “electrical system” (claim 19) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 6-8 are rejected based upon their dependency from claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno (US 9,205,925).
Regarding claim 14, Bruno discloses a method of heating or cooling gas comprising: 
rotating a shaft (108) with a motor (104);
compressing gas by a compressor (102) that is operatively connected to the shaft (108) to produce the gas in a compressed state;
cooling the compressed gas (by heat exchanger 114);
expanding the compressed and cooled gas by a turbine (106) that is operatively connected to the shaft (108); and
wherein energy from expansion of the gas from the turbine rotates the shaft, which turns the compressor to produce the gas in the compressed state (refer to col. 2, lines 38-42). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US 9,205,925) in view of Williams (US 5,709,103).
Regarding claim 1, Bruno discloses an air conditioning system (refer to Fig. 2) comprising: 
a shaft (108) rotated by a motor (104) during operation; 
a compressor (102), an intake port to receive a gas from an external source (refer to the intake port receiving ambient air flow as can be seen from Fig. 2), and an output port (said output port connected to check valve 112) to provide the gas in a compressed state, the compressor operatively connected to the shaft (108);
a turbine (106), an intake port to receive compressed gas (see Fig. 2 below), and an output port (see below) to provide the gas in an expanded state, the turbine operatively connected to the shaft (108); and
wherein energy from expansion of the gas from the turbine (106) drives the rotating shaft (108), and the rotating shaft turn the compressor in order to compress the gas, which exits through the output port (refer to col. 2, lines 38-42).

However, Williams teaches an air-cycle air conditioning machine (refer to Fig. 2), comprising a compressor having a compressor wheel (5) and a turbine including a turbine wheel (9), in order to allow the energy released against the turbine wheels by expansion of the compressed air to be reinvested or "fed back" to the compressor (refer to col. 1, lines 39-43).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Bruno by providing a compressor wheel and a turbine wheel in view of the teachings by Williams, in order to allow the energy released against the turbine wheel by expansion of the compressed air to be reinvested or "fed back" to the compressor.

Regarding claim 2, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno as modified discloses wherein the compressor wheel (5) is coupled to a proximal end of the rotating shaft and the turbine is coupled to an opposing, distal end of the rotating shaft (refer to Fig. 2 by Williams).

Regarding claim 3, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno as modified discloses wherein the motor (104) is situated between the compressor wheel and the turbine wheel.

Regarding claims 9-10, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno as modified discloses wherein the air conditioning system (100) is an air conditioning system for a vehicle, wherein the vehicle is chosen from the list consisting of: an airplane (refer to col. 2, lines 31-32).

Regarding claim 11, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno as modified discloses the motor, but fails to explicitly disclose wherein the motor is an electric motor.
However, Williams further teaches the air-cycle air conditioning machine (refer to Fig. 2), comprising an electric motor (7).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Bruno by substituting Bruno’s motor with Williams’s electric motor, since it is a simple substitution of one known motor for another, in order to obtain a predictable result of efficiently assisting the compressor and the turbine.

Regarding claim 12, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno as modified discloses wherein the air conditioning system is a cooling system (refer to col. 3, lines 2-6).

Regarding claim 13, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno as modified discloses the shaft, but fails to explicitly disclose wherein said shaft is supported by one or more magnetic bearings.
However, Williams further teaches the air-cycle air conditioning machine (refer to Fig. 2), comprising a shaft (34) supported by one or more magnetic bearings (35-37).
One having ordinary skill in the art of refrigeration would recognize that by providing the shaft supported by magnetic bearings, said magnetic bearings provide high reliability through electronic redundancy, and therefore, increasing the efficiency of the system.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Bruno such that the shaft is supported by one or more magnetic bearings, in order to increase the efficiency of the system in view of the teachings by Williams along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US 9,205,925), Williams (US 5,709,103), and further in view of Axe (US 6,883,335).
Regarding claim 4, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno as modified discloses a first heat exchanger (114) coupled to receive compressed gas from the output port of the compressor (102) and cool the compressed gas by transferring heat from the 
However, Axe further teaches that it is known in the art of refrigeration, to provide a first heat exchanger (18) coupled to receive compressed gas from a compressor (23) and cool the compressed gas by transferring heat from the compressed gas to outside ambient air (11) (refer to Fig. 1, and col. 2, lines 47-49, wherein a ram air inlet 11 introduces ambient air).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Bruno such that the ram air is ambient air as taught by Axe, in order to obtain a predictable result of efficiently providing better cooling of the compressed gas.

Regarding claim 5, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Bruno as modified discloses a reheat heat exchanger (138) wherein an output of the first heat exchanger (114) provides cooled and compressed gas to an input of the reheat heat exchange (138), and wherein the reheat heat exchanger (138) further cools the cooled and compressed gas.

Regarding claim 6, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Bruno as modified discloses a condenser (120) coupled to receive gas from the reheat heat exchanger (138) and the output port of the turbine (refer to Fig. 2), wherein the condenser (120) is configured to use the gas 

Regarding claim 7, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Bruno as modified discloses a water separator (118) coupled to receive gas from the condenser (120) and provide liquid water to the reheat heat exchanger (138) for evaporation and subsequent delivery to the intake of the turbine (refer to Fig. 2).

Claims 8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US 9,205,925), Williams (US 5,709,103), Axe (US 6,883,335), and further in view of Nilsson (US 2017/0096936).
Regarding claim 8, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Bruno as modified discloses in the embodiment of Fig. 3, wherein a turbine has an intake to receive pressurized air from a pressurized cabin (refer to Fig. 3, wherein said pressurized air is received from discharge 26), but fails to explicitly disclose a second turbine, wherein the second turbine is coupled to an electrical generator that produces electrical power.
However, Nilsson further teaches a gas turbine assembly, comprising a second turbine (106) coupled to an electrical generator (112), in order to generate electrical power or drive any mechanical load (refer to par. 16, lines 6-11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Bruno by providing a second 

Regarding claim 18, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Bruno as modified discloses in the embodiment of Fig. 3, wherein a turbine is powered by an air outflow from a pressurized passenger cabin (refer to Fig. 3, wherein said pressurized air is received from discharge 26), but fails to explicitly disclose generating electrical energy with a second turbine.
However, Nilsson further teaches a gas turbine assembly, comprising a second turbine (106) coupled to an electrical generator (112), in order to generate electrical power or drive any mechanical load (refer to par. 16, lines 6-11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Bruno by providing generating electrical energy with a second turbine in view of the teachings by Nilsson, the second turbine being powered by the air outflow from the pressurized passenger cabin, in order to generate electrical power or drive any mechanical load.

Regarding claim 19, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Bruno as modified discloses using the electrical energy (from generator 112 as taught by Nilsson) to provide power to an electrical system (refer to par. 16, lines 6-11 by Nilsson).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US 9,205,925) in view of Axe (US 6,883,335).
Regarding claim 15, Bruno meets the claim limitations as disclosed above in the rejection of claim 14. Further, Bruno discloses cooling the compressed gas with a first heat exchanger (114) that transfers heat from the compressed gas to outside, ram air, (refer to Fig. 2), but Bruno to explicitly disclose wherein said ram air, is ambient air.
However, Axe teaches that it is known in the art of refrigeration, to provide a first heat exchanger (18) coupled to receive compressed gas from a compressor (23) and cool the compressed gas by transferring heat from the compressed gas to outside ambient air (11) (refer to Fig. 1, and col. 2, lines 47-49, wherein a ram air inlet 11 introduces ambient air).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Bruno such that the ram air is ambient air as taught by Axe, in order to obtain a predictable result of efficiently providing better cooling of the compressed gas.

Regarding claim 16, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Bruno as modified discloses cooling the compressed gas with a second heat exchanger (138).

Regarding claim 17, Bruno as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Bruno as modified discloses reducing the chance of ice formation during expansion by the turbine by:

routing the liquid water away from the compressed gas (refer to line A that routes the liquid water);
spraying the liquid water on a face of the first heat exchanger (see below), and re-evaporating any liquid water remaining in the compressed gas to reduce an amount of water entering an input of the turbine (entering 138 as can be seen from Fig. 2).


    PNG
    media_image1.png
    293
    493
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763